Exhibit 10.19

THE HANOVER INSURANCE GROUP, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

This Non-Qualified Stock Option Agreement (the “Agreement”) is effective as of
<GRANT DATE> (the “Grant Date”), by and between The Hanover Insurance Group,
Inc., a Delaware corporation (the “Company”), and <PARTICIPANT NAME>
 (“Participant” or “you”).  Capitalized terms used without definition herein
shall have the meanings set forth in The Hanover Insurance Group 2014 Long-Term
Incentive Plan (as it may be amended from time to time, the “Plan”).

PREAMBLE

WHEREAS, the Company considers it desirable and in the best interests of the
Company that Participant be given an opportunity to acquire a proprietary
interest in the Company in the form of options to purchase shares of Stock.

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.



Grant of Option.  The Administrator hereby grants to Participant a non-statutory
stock option (the “Stock Option”) to purchase <NUMBER OF OPTIONS> shares of
Stock (the “Shares”), for a price of <GRANT PRICE> per share (the “Option
Price”), which is not less than the per-Share fair market value on the Grant
Date.  The Stock Option is intended to be, and is hereby designated, a
non-statutory option that does not qualify as an incentive stock option as
defined in Section 422.

2.



Expiration of Option.  To the extent not earlier terminated, forfeited or
expired, the Stock Option shall automatically terminate and cease being
exercisable on the tenth anniversary of the Grant Date (the “Expiration Date”). 

3.



Vesting.  Subject to the terms of this Agreement and the Plan, and provided
Participant remains continuously an Employee of the Company or one of its
Affiliates (the Company and its Affiliates hereinafter referred to as “THG”)
through the applicable vesting date, the Stock Option shall vest and become
exercisable in the following cumulative installments:

·



As to one third  (33.33%) of the total number of Shares, on the first
anniversary of the Grant Date;

·



As to an additional one third (33.33%) of the total number of Shares, on the
second anniversary of the Grant Date;  and

·



As to the remaining Shares, on the third anniversary of the Grant Date. 

On the first two vesting dates set forth above, to the extent the Stock Option
would otherwise become exercisable with respect to a fractional Share, such
Share shall be rounded down so that the Stock Option is only exercisable with
respect to a whole number of Shares.

4.Termination of Employment and Other Events. 

(a) Termination for Cause.  If Participant's Employment is terminated for Cause
or occurs in circumstances that in the sole discretion of the Administrator
would have constituted grounds for Participant’s Employment to be terminated for
Cause, effective immediately prior to such termination, the Stock Option,
whether or not vested, shall be automatically cancelled and forfeited and be
returned to the Company for no consideration.

(b) Voluntary Termination. If Participant voluntarily terminates his/her
Employment, effective immediately prior to such termination, any portion of the
Stock Option that is not then vested shall be automatically cancelled and
forfeited and be returned to the Company for no consideration, and such portion
of the Stock Option that is then vested shall remain exercisable until the
earlier of (i) three (3) months following the date of termination, or (ii) the
Expiration Date.





 

--------------------------------------------------------------------------------

 

2

 



(c) Disability.  Subject to the remainder of this Section 4(c), if Participant
is Disabled prior to the date this Stock Option becomes fully vested and
exercisable pursuant to Section 3, (i) a prorated portion of this Stock Option
shall automatically vest on the date Participant is Disabled, and (ii) the
remaining unvested portion of this Stock Option shall be automatically canceled
and forfeited and returned to the Company for no consideration. To the extent
all or any portion of this Stock Option is outstanding and exercisable on the
date Participant is Disabled, the vested portion of the Stock Option shall
remain exercisable until the earlier of (x) one (1) year following the date
Participant is Disabled, or (y) the Expiration Date.  For purposes of this
subsection, the pro-ration of the Stock Option that vests on the date
Participant is Disabled shall be determined by dividing the number of days since
the Grant Date by 1,096 and applying this percentage to the Stock Option.   In
the event the Participant had already vested in a portion of the Stock Option
prior to becoming Disabled, the number of Stock Options that vest upon becoming
Disabled shall be determined by calculating the pro-rata number of Stock Options
that Participant is otherwise entitled to, determined as set forth above, and
deducting from this amount the number of Stock Options that had already vested.
Any fractional Stock Option shall be rounded down such that only whole Stock
Options are vested.   For purposes of this subsection, Participant shall be
“Disabled” if he or she has been unable, for a period of twelve consecutive
months, to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment and has been receiving income
replacement benefits for a period of twelve consecutive months under the
Company’s Long-Term Disability Program.  The date that Participant is Disabled
for purposes of this Agreement is the twelve-month anniversary of the date
Participant commences receiving such benefits under the Company’s Long-Term
Disability Program. 

If Participant ceases to receive benefits under the Company’s Long-Term
Disability Program prior to becoming Disabled and immediately returns to active
Employment, the Stock Option will continue to vest in accordance with Section 3
of this Agreement.

(d) Death.  If Participant’s Employment is terminated due to his or her death
prior to the date this Stock Option becomes fully vested and exercisable
pursuant to Section 3, (i) a prorated portion of the Stock Option shall
automatically vest on the date Participant dies, and (ii) the remaining unvested
portion of the Stock Option shall be automatically canceled and forfeited and
returned to the Company for no consideration. To the extent all or any portion
of the Stock Option is outstanding and exercisable on the date Participant dies,
the vested portion of the Stock Option shall remain exercisable until the
earlier of (x) one (1) year following the date Participant dies, or (y) the
Expiration Date.  For purposes of this subsection, the pro-ration of the Stock
Option that vests on the date Participant dies shall be determined by dividing
the number of days since the Grant Date by 1,096 and applying this percentage to
the Stock Option. In the event the Participant had already vested in a portion
of the Stock Option prior to his or her death, the number of Stock Options that
shall vest upon death shall be determined by calculating the pro-rata number of
Stock Options that Participant is otherwise entitled to, determined as set forth
above, and deducting from this amount the number of Stock Options that had
already vested. Any fractional Stock Option shall be rounded down such that only
whole Stock Options are vested.   

(e) Covered Transaction/Change in Control.  In the event of a Covered
Transaction (other than a Change in Control, whether or not it is a Covered
Transaction), the Administrator shall, with respect to the Stock Options, take
one of the actions set forth in Sections 7(a)(1), 7(a)(2) or 7(a)(3) of the
Plan. Notwithstanding the terms of the Plan, in the event of a Change in Control
(whether or not it is a Covered Transaction), the following rules shall apply: 

(i) Except as provided below in Section 4(e)(ii), in the event of a Change in
Control, to the extent the Stock Options are outstanding immediately prior to
the Change in Control, Participant shall automatically vest in 100% of the Stock
Options.





--------------------------------------------------------------------------------

 

3

 



(ii) Notwithstanding Section 4(e)(i), no acceleration of vesting shall occur
with respect to the Stock Options if the Administrator reasonably determines in
good faith prior to the occurrence of a Change in Control that this Award shall
be honored or assumed, or new rights substituted therefor (such honored, assumed
or substituted award hereinafter called an “Alternative Award”), by
Participant's employer (or the parent or a subsidiary of such employer)
immediately following the Change in Control, provided that any such Alternative
Award must:

(A) be based on stock which is traded, or will be traded upon consummation of
the Change in Control, on an established securities market;

(B) provide such Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under this Award, including, but not
limited to, an identical or better vesting schedule;

(C) have substantially equivalent economic value to this Award (determined at
the time of the Change in Control); and

(D) have terms and conditions which provide that in the event that Participant's
employment is involuntarily terminated (other than for Cause) or Participant
terminates employment for “Good Reason” (as defined below) prior to the third
anniversary of the Grant Date, Participant shall automatically vest in 100% of
the Alternative Award and any conditions on a Participant's rights under, or any
restrictions on transfer or exercisability applicable to, the vested portion of
such Alternative Award shall be waived or shall lapse. 

For this purpose, “Good Reason” shall mean the occurrence of one or more of the
events listed below following a Change in Control:

(X) to the extent you are a “Participant” (as that term is defined in the CIC
Plan) in the Company’s Amended and Restated Employment Continuity Plan or its
successor plan (the “CIC Plan”), the occurrence of any of the events enumerated
under the definition of “Good Reason” applicable to Participant’s “Tier” Level
as set forth in CIC Plan; or

(Y) to the extent you are not a “Participant” in the CIC Plan, the occurrence of
any of the following (A) a reduction in your rate of annual base salary as in
effect immediately prior to such Change in Control; (B) a reduction in your
annual short-term incentive compensation plan target award opportunity (but
excluding the conversion of any cash incentive arrangement into an equity
incentive arrangement of commensurate value or vice versa) from that which was
in effect immediately prior to such Change in Control; or (C) any requirement
that you relocate to an office more than 35 miles from the facility where you
were located immediately prior to the Change in Control.

(iii)  In the event Participant believes a “Good Reason” event has been
triggered, Participant must give the Company written notice within 30 days of
the occurrence of such triggering event and a proposed termination date which
shall not be sooner than 60 days nor longer than 90 days after the date of such
notice.  Such notice shall specify Participant’s basis for determining that
“Good Reason” has been triggered.  The Company shall have the right to cure a
purported “Good Reason” within 30 days of receipt of said notice.

(iv) Notwithstanding Sections 4(e)(i) and 4(e)(ii) above, the Administrator may
elect, in its sole discretion at a time prior to the effective date of the
Change in Control, to accelerate all of the Stock Options.

(f) Retirement.  If Participant’s Employment terminates as a result of his/her
Retirement, effective immediately prior to the effective date of Participant’s
Retirement, any portion of the Stock Option that is not then vested shall be
automatically cancelled and forfeited and be returned to the Company for no
consideration, and such portion of the Stock Option that is then vested shall
remain exercisable until the earlier of (i) three  (3) years following the
effective date of Participant’s Retirement, or (ii) the Expiration Date.





--------------------------------------------------------------------------------

 

4

 

For the purpose of this Agreement, “Retirement”  shall be deemed to occur if (i)
Participant’s Employment terminates (other than for Cause), (ii) he or she is 65
years of age or older, as of such termination date, and (iii) immediately prior
to such termination, Participant has been continuously Employed for 10 or more
years.

(g) Involuntary Termination.  If Participant’s Employment is terminated (other
than as a result of the events set forth above in this Section 4), effective
immediately prior to such termination, any portion of the Stock Option that is
not then vested shall be automatically cancelled and forfeited and be returned
to the Company for no consideration, and such portion of the Stock Option that
is then vested shall remain exercisable until the earlier of (i) three (3)
months following the date of termination, or (ii) the Expiration Date.

5.Notice of Exercise and Payment for Shares.  This Stock Option may be exercised
by Participant or, if appropriate, Participant’s legal representative, by giving
written notice to the Administrator stating the number of Shares to be
purchased.  Such notice must be accompanied by payment in full of the Option
Price for the Shares to be purchased.

Exercise notices hereunder shall be in such form as is acceptable to the
Administrator, including by electronic notice with electronic signature.  If
notice is provided by a person other than Participant, this Stock Option will
not be deemed to have been exercised until the Administrator has received such
evidence as it may require that the person exercising the Stock Option has the
right to do so.

For all other notices, such notices must be in writing and, if to the Company,
shall be delivered personally to the Human Resources Department or such other
party as designated by the Company or mailed to its principal office and, if to
the Participant, shall be delivered personally or mailed to the Participant at
his or her address on the records of the Company.

Payment may be made in (a) shares of Stock (including through a “net exercise”
(as set forth in subsection (b)), (b) by a “net exercise” arrangement pursuant
to which the Company will reduce the number of shares of Stock that would
otherwise be issued upon exercise of the Stock Option by a number of whole
shares having a fair market value equal to the aggregate Option Price of the
Stock Option, (c) cash or a combination of shares of Stock and cash for the
number of Shares specified, or (d) through a broker-assisted exercise program
acceptable to the Administrator. 

To the extent that the Option Price of this Stock Option is less than the fair
market value of a share of Stock by $0.50 or more on the date described below
(determined by using the closing price of a share of Stock on such date, or if
the Stock is not traded on such date, the most recent date on which the Stock
was traded), this Stock Option, to the extent then outstanding and vested, will
be automatically exercised, without any action required on behalf of
Participant, by a “net exercise” as described in clause (b) of the paragraph
above, on (x) the Expiration Date, if Participant has remained continuously
Employed from the Grant Date through the Expiration Date, or (y) on the last day
of the post-termination exercise period of this Stock Option as set forth in
Section 4 above, in the case the Employment of Participant was involuntarily
terminated by the Company for reasons other than for Cause, was terminated by
reason of death, being Disabled or Retirement, or voluntarily terminated by
Participant.

6.Delivery of Shares.  Upon receipt of notice and payment as provided hereunder,
the Company shall make delivery of such Shares within a reasonable period, but
in no event later than 30 days.





--------------------------------------------------------------------------------

 

5

 



7.Non-Hire/Solicitation/Confidentiality/Code of Conduct.  As a condition of
Participant’s eligibility to receive this Stock Option and regardless of whether
such Stock Option vests or is exercised, Participant agrees that he or she will
(a) not, directly or indirectly, during the term of Participant’s Employment,
and for a period of one year thereafter, hire, solicit, entice away or in any
way interfere with THG’s relationship with, any of its officers or employees, or
in any way attempt to do so or participate with, assist or encourage a third
party to do so,  (b) neither disclose any of THG’s confidential and proprietary
information to any third party, nor use such information for any purpose other
than for the benefit of THG and in accordance with THG policy; (c) not, during
the term of Participant’s Employment, and for a period of one year thereafter,
interfere with or seek to interfere with, THG’s relationships with any of its
policyholders, customers, clients, agents or vendors; and (d) at all times
comply with (i) THG’s Code of Conduct and other policies and procedures as in
effect from time to time, and (ii) any non-competition, non-disclosure,
non-solicitation or similar agreement he or she may have with the Company or its
Affiliates.  The terms of this Section 7 shall survive the expiration or earlier
termination of this Agreement.

8.             Specific Performance/Damages.  

(a) Participant hereby acknowledges and agrees that in the event of any breach
of Section 7 of this Agreement, the Company would be irreparably harmed and
could not be made whole by monetary damages.  Participant accordingly agrees to
waive the defense in any action for injunctive relief or specific performance
that a remedy at law would be adequate and that the Company, in addition to any
other remedy to which it may be entitled at law or in equity, shall be entitled
to an injunction or to compel specific performance of Section 7.

(b) In addition to any other remedy to which the Company may be entitled at law
or in equity (including the remedy provided in the preceding paragraph),
Participant hereby acknowledges and agrees that in the event of any breach of
Section 7 of this Agreement, Participant shall be required to refund to the
Company the value received by Participant upon exercise of the Stock Options
measured by the amount that the "Stock Value" exceeds the Option Price;
provided, however, that the Company makes any such claim, in writing, against
Participant alleging a violation of Section 7 not later than two years following
Participant’s termination of Employment.  The Stock Value shall be the sale
price of the Shares issued upon exercise of the Stock Option, if and to the
extent such Shares were sold on the date of such exercise; otherwise, the Stock
Value shall be the closing price of Shares as reported on the New York Stock
Exchange (or such other exchange or facility as is determined by the
Administrator if the Shares are not then traded on the New York Stock Exchange)
on the date of the exercise of the Stock Option.

9.Successors.  The provisions of this Agreement will benefit and will be binding
upon the permitted assigns, successors in interest, personal representatives,
estates, heirs and legatees of each of the parties hereto. However, the Stock
Option is non-assignable, except as may be permitted by the Plan.

10.Interpretation.  The terms of the Stock Option are as set forth in this
Agreement and in the Plan. The Plan is incorporated into this Agreement by
reference, which means that this Agreement is limited by and subject to the
express terms and provisions of the Plan. In the event of a conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

11.           Facsimile or Electronic Signature.  The parties may execute this
Agreement by means of a facsimile or electronic signature.

12.           Entire Agreement; Counterparts.  This Agreement and the Plan
contains the entire understanding between the parties concerning the subject
contained in this Agreement.  Except for the Agreement and the Plan, there are
no representations, agreements, arrangements, or understandings, oral or
written, between or among the parties hereto, relating to the subject matter of
this Agreement, that are not fully expressed herein.  This Agreement may be
signed in one or more counterparts, all of which shall be considered one and the
same agreement.

13.           Further Assurances.  Each party to this Agreement agrees to
perform all further acts and to execute and deliver all further documents as may
be reasonably necessary to carry out the intent of this Agreement. 

 





--------------------------------------------------------------------------------

 

6

 

14.           Severability.  In the event that any of the provisions, or
portions thereof, of this Agreement are held to be unenforceable or invalid by
any court of competent jurisdiction, the validity and enforceability of the
remaining provisions, or portions thereof, will not be affected, and such
unenforceable provisions shall be automatically replaced by a provision as
similar in terms as may be valid and enforceable.

15.           Construction.  Whenever used in this Agreement, the singular
number will include the plural, and the plural number will include the singular,
and the masculine or neuter gender shall include the masculine, feminine, or
neuter gender.  The headings of the Sections of this Agreement have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.  The Administrator shall have full discretion to interpret and
administer this Agreement.  Any actions or decisions by the Administrator in
connection with this Agreement shall be conclusive and binding upon Participant.

16.           No Effect on Employment.  Nothing contained in this Agreement
shall be construed to limit or restrict the right of THG to terminate
Participant’s Employment at any time, with or without cause, or to increase or
decrease Participant’s compensation from the rate of compensation in existence
at the time this Agreement is executed.

17.         Taxes.  The exercise of this Stock Option will give rise to “wages”
subject to withholding.  Participant expressly acknowledges and agrees that
Participant’s rights hereunder, including the right to be issued Shares upon
exercise, are subject to Participant promptly remitting to the Company in cash
(or by such other means as may be acceptable to the Administrator in its
discretion) any amounts determined by the Company to be required to be
withheld.  No Shares will be transferred pursuant to the exercise of this Stock
Option unless and until the person exercising this Stock Option has remitted to
the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or has made other arrangements satisfactory to the
Company with respect to such taxes.  Participant authorizes the Company to
withhold such amount from any amounts otherwise owed to Participant. The Company
may, at its option, withhold a sufficient number of Shares to satisfy the
minimum federal, state and local tax withholding due and remit the balance of
the Shares to Participant.  If this Stock Option is automatically exercised as
provided in the last paragraph of Section 5 above or if Participant pays the
Option Price through a “net exercise” of this Stock Option as provided by
Section 5 above, the minimum federal, state and local tax withholding due in
connection with the exercise of this Stock Option shall be satisfied by the
Company withholding a sufficient number of Shares to satisfy with minimum
federal, state and local tax withholding due.    

The Company makes no representations to Participant with respect to the tax
treatment of any amount paid or payable pursuant to this Award.  While this
Award is intended to be interpreted and operated to the extent possible so that
any such amounts shall be exempt from the requirements of Section 409A, in no
event shall the Company be liable to Participant for or with respect to any
taxes, penalties and/or interest which may be imposed upon any such amounts
pursuant to Section 409A or any other federal or state tax law.  To the extent
that any such amount should be subject to Section 409A (or any other federal
or state tax law), Participant shall bear the entire risk of any such taxes,
penalties and or interest.

18.         Waiver of Jury Trial.    By accepting this Award under the Plan,
Participant waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under (a) the Plan, (b) the Prior Plan,
(c) any Award, (d) any award granted under the Prior Plan, or (e) any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection with any of the foregoing, and agrees
that any such action, proceedings or counterclaim shall be tried before a court
and not before a jury.

19.         Additional Restrictions.  The Administrator may cancel, rescind,
withhold or otherwise limit or restrict the Stock Options (in whole or in part)
at any time if Participant is not in compliance with all applicable provisions
of this Agreement and the Plan, or if Participant breaches any agreement with
THG, including with respect to the Code of Conduct or other policies of THG, or
any non-competition, non-solicitation, confidentiality or other similar
provisions.  Without limiting the generality of the foregoing, the Administrator
may recover the Stock Options and payments under or gain in respect thereto to
the extent required to comply with Section 10D of the Securities Exchange Act of
1934, as amended, or any stock exchange or similar rule adopted under said
Section.  In addition, rights, payments and benefits under this Award shall be
subject to repayment to, or recoupment by, THG in accordance with any clawback
or recoupment policies and procedures that THG may adopt from time to time.





--------------------------------------------------------------------------------

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.

 

 

THE HANOVER INSURANCE GROUP, INC.

By:

Name: Christine Bilotti-Peterson

Title: Senior Vice President & CHRO



<PARTICIPANT NAME>



 

 











 



--------------------------------------------------------------------------------